Citation Nr: 0807276	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral elbow disorder. 

2.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran had active service from May 1972 to July 1981.  

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The issues of entitlement to service connection for a 
bilateral elbow disorder and a permanent and total rating for 
nonservice-connected pension purposes are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a bilateral elbow disorder in an August 1999 rating 
decision.  The veteran was notified of that decision; 
however, he did not submit a timely notice of disagreement or 
perfect an appeal. 

2.  The evidence submitted since the August 1999 rating 
decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1999 rating decision which denied entitlement 
to service connection for a bilateral elbow disorder is 
final.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 3.104, 
20.1103 (1999).

2.  New and material evidence sufficient to reopen the 
previously denied claim for entitlement to service connection 
for a bilateral elbow disorder has been presented and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Since the 
Board is reopening the veteran's claim for service connection 
for a bilateral elbow disorder, any error in this regard is 
harmless, so a discussion of the RO's actions to address 
these requirements is unnecessary.  


The veteran's claim for service connection for a bilateral 
elbow disorder was previously denied in an August 1999 rating 
decision.  Consequently, that determination became final. See 
38 C.F.R. § 7105.

In order to reopen this claim, new and material evidence must 
be presented.  Regulations provide that "new" evidence is 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in the case of claims for service connection.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative. Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim. Id.

In the August 1999 rating action, the RO explained that the 
veteran's claim for service connection was denied because his 
service medical records did not reflect findings of bilateral 
olecranon spurs, the elbow disability shown in the post 
service records obtained in connection with the claim.  
Significantly, the veteran offered no account of his in-
service experiences that prompted him to believe he was 
entitled to service connection.  

The evidence added to the record since the August 1999 
decision includes the veteran's contentions that his current 
elbow disabilities are related to elbow injuries he sustained 
in service, and indeed, his service medical records reflect 
left and right elbow complaints.  

In this context, the Board considers the veteran's statements 
new, and as they relate to an unestablished fact necessary to 
establish the claim, they are material.  Accordingly, the 
claim is reopened, and to this extent the appeal is granted.  


ORDER

New and material evidence having been presented; the 
veteran's claim of entitlement to service connection for a 
bilateral elbow disorder is reopened.


REMAND

The veteran seeks service connection for a bilateral elbow 
disorder and a permanent and total rating for nonservice-
connected pension purposes.  He has submitted evidence of 
medical treatment for left and right elbow injuries during 
service, as well as evidence of a current bilateral elbow 
disability.  In addition, he contends that he is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of his own misconduct.  Specifically, 
the veteran states that his bilateral elbow disorder and 
hypertension hinder his ability to attain and maintain 
employment.

The record reflects the veteran failed to appear for a number 
of scheduled VA examinations, but at the same time, it 
appears there were administrative problems on the occasion 
the veteran did appear.  In any event, he has not been 
examined for VA purposes in connection with his claims, and 
the Board believes he should be provided another opportunity 
to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his bilateral elbows.  That 
the veteran was properly notified of the 
scheduled examination should be 
documented.  The claims folder should be 
provided to the examiner to ensure his or 
her familiarity with the veteran's 
pertinent history.  A notation to the 
effect that the claims folder was reviewed 
should be included in any report provided.  
Any indicated tests or studies should be 
performed.  After examination and review 
of the claim folder, the examiner should 
provide an opinion as to whether it is as 
likely as not (50 percent or higher) that 
the veteran's bilateral elbow disorder had 
its onset in service, or whether such 
disorder is related to service, to include 
the November 1975 and March 1980 
complaints noted in service.  

2.  The veteran should be scheduled for a VA 
examination to determine whether he is 
permanently and totally disabled.  The examiner 
should elicit from the veteran and the record, 
for clinical purposes, a full work and 
educational history.  Any indicated tests and 
studies should be accomplished; and all clinical 
findings reported in detail and correlated to a 
specific diagnosis.  The examiner should provide 
objective findings regarding the current level 
of impairment associated with each disability 
and express an opinion as to how each disability 
impacts, individually and in conjunction with 
his other disabilities, upon the veteran's 
ability to pursue substantially gainful 
employment in view of all pathology, without 
regard to age.  After examination of the 
veteran, the examiner should further render an 
opinion as to whether the veteran is 
unemployable as a result of disabilities 
reasonably certain to continue throughout his 
life.  A complete rationale for any opinion 
expressed should be included in the examination 
report. 

3.  Thereafter, the RO should re-adjudicate the 
issues on appeal.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a supplemental 
statement of the case and given an opportunity 
to respond, before the case is returned for 
further review.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


